Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
This Office Action is responsive to application number 17/375,442 TOILET SEAT LID HAVING AN INTEGRAL LUMBAR BACK SUPPORT, filed 07/14/2021. Claims 2, 4-10 are pending.  
Applicant’s amendment and remarks filed 07/21/2022 are persuasive, therefore claims 2, 4-10 are allowed.  
Objections to the Specification have been corrected and are approved.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Rose et al and Gabriel et al fails to teach or suggest singularly, or an obvious combination of a toilet seat where the lumbar back support is configured to pass through the opening formed by the toilet seat when the toilet seat lid and toilet seat are both in the closed down position and  the lumbar back support is configured to extend no farther than 4.25 inches beyond the opening of the toilet seat when the lid is in the closed down position as recited by the independent claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754